EXHIBIT 99.1 SELECTED PORTIONS OF THE COMPANY’S PROSPECTUS DATED DECEMBER 4, 2012 COMPENSATION OF OUR MANAGERS AND THEIR AFFILIATES (pages 44 – 51 of prospectus) Set forth below in tabular form is a description of compensation that we may pay our managers and their affiliates in connection with this offering and the use of proceeds from this offering. With respect to such offering and such use of proceeds, no other compensation will be paid to the managers or any affiliates from us. These compensation arrangements have been established by the managers and are set forth in the operating agreement and are not the result of arm’s-length negotiations. The managers have compared their compensation arrangements to those of unrelated parties providing the same services. The managers have set, in some instances, maximum levels of compensation to be received by them; however, they have the discretion to set the actual fee received by them at an amount lower than the maximum amount allowable. The ability to set a fee at below the maximum amount permitted to be received under the operating agreement is solely within the discretion of the managers and does not require approval of the members. In order for the managers to receive any fees in excess of the maximum amounts allowable, the managers, under the terms of the operating agreement, would be required to obtain a vote of at least a majority in interest of members. The managers have determined the following compensation levels are fair and reasonable. In their review, the managers have: · analyzed the compensation arrangements in other offerings; · spoken to other professionals in the industry including issuers, promoters and broker-dealers; · examined “rate sheets” from banks, savings & loans, mortgage brokers, mortgage bankers and consumer finance lenders, which set forth the rates being charged by those institutions for the same or similar services; and · collected data regarding compensation from trade association meetings, relevant periodicals and/or other sources. Thus, we believe the amounts are approximately equivalent to those that would customarily be paid to unrelated parties for the same services. 1 The exact amount of future compensation payable to our managers cannot be precisely determined. The compensation to be received by our managers is based primarily upon the length of time we continue to operate, our loan balances, the principal amounts of loans originated or acquired and the amount of capital originally committed to investment in mortgages. Loan balances outstanding and the amount of loans originated or acquired will fluctuate during our term because loans will be continually maturing and “turning over.” Accordingly, the exact amount of fees to be paid to our managers and their affiliates cannot be determined. However, based upon the managers’ prior experience with similar programs and upon certain assumptions made as a result of that experience as set forth below, the managers have provided an estimate, on an annual average basis, assuming the company operates for 12 years, the amount of fees they and their affiliates will receive. Except as noted below, there is no limit on the dollar amount of compensation and fees paid to the managers and their affiliates. The amount of fees to be paid will vary from those estimated below due to varying economic factors over which the managers have no control, including, but not limited to, the state of the economy, lending competition in the area where company loans are made, and interest rates, all of which affect company earnings. We are subject to public reporting requirements and we file quarterly and annual reports with the Securities and Exchange Commission. These reports will be available to you and will set forth, among other things, the exact amount of compensation and/or fees being paid to our managers and their affiliates. The managers’ or their affiliates’ ability to affect the nature of the compensation by undertaking different actions is limited. Because we are only one of many lenders in the industry, the managers’ ability to affect fees charged is limited. Additionally, to a large extent, the amount of fees paid to the managers and their affiliates is based upon decisions made by the borrower regarding, among other things, the type and amount of loan, prepayment on the loan and possible default on the loan. The relationships among the managers of the various entities referred to herein are described under the caption “MANAGEMENT” at page 60 of this prospectus. The “Organization and Offering Stage, Operating Stage and Liquidating Stage” tables below set forth both the types of fees and the estimated amounts of fees our managers might receive in our follow-on offering assuming we sell (1) the primary offering midpoint of 75,000,000 units and (2) the entire primary offering of 150,000,000 units plus the 37,500,000 units that may be sold under our distribution reinvestment plan, and the use of the proceeds from such follow-on offering. The estimated amounts of fees are based on the assumptions regarding our leverage set forth in the footnotes to the tables. The tables assume that proceeds are fully invested in mortgage loans or held as cash reserves.There can be no assurance that all such units will be sold, that all proceeds from such sales will be fully invested in mortgage loans or that we will be able to obtain such maximum leverage or any leverage. Our managers and their affiliates may not receive any fees or other compensation from us except as specifically provided for below. ORGANIZATION AND OFFERING STAGE Entity Receiving Compensation Form and Method of Compensation Estimated Amount Payable for Primary Offering Midpoint Estimated Amount Payable for Primary Offering Plus DRIP (Unleveraged) (Leveraged)(6) (Unleveraged) (Leveraged)(6) Redwood Mortgage Corp. Reimbursement of organization and offering expenses up to 4.5% of the gross primary offering proceeds. Redwood Mortgage Corp. will be responsible for any portion of organization and offering expenses exceeding 4.5% of gross primary offering proceeds. for the offering for the offering for the offering for the offering 2 OPERATING STAGE Entity Receiving Compensation Form and Method of Compensation Estimated Amount Payable for Primary Offering Midpoint Estimated Amount Payable for Primary Offering Plus DRIP (Unleveraged) (Leveraged) (6) (Unleveraged) (Leveraged)(6) Redwood Mortgage Corp. Loan brokerage commissions in an amount negotiated with prospective borrowers on a case by case basis. It is estimated that such commissions will be approximately 2% to 5% of the principal amount of each loan made. The loan brokerage commissions will be capped at 4% of our total assets per year assets (except during the first year of operations). Loan brokerage commissions are payable solely by the borrower and not by us (See “TERMS OF THE OFFERING” at page 40). per year(7)(8) per year(7)(8) per year(7)(8) per year(7)(8) Redwood Mortgage Corp. Loan administrative fees in an amount up to 1% of the principal amount of each new loan originated or acquired on our behalf by Redwood Mortgage Corp. for services rendered in connection with the selection and underwriting of potential loans. Such fees are payable by us upon the closing of each loan. per year(7)(8) per year(7)(8) per year(7)(8) per year(7)(8) Redwood Mortgage Corp. Processing and escrow fees for services in connection with notary, document preparation, credit investigation, and escrow fees in an amount equal to the fees customarily charged by Redwood Mortgage Corp. for comparable services in the geographical area where the property securing the loan is located, payable solely by the borrower and not by us. per year(7) per year(7) per year(7) per year(7) Redwood Mortgage Corp. Loan servicing fee, payable monthly, which when added to all other fees paid in connection with the servicing of a particular loan, does not exceed 0.25% per year of the outstanding principal amount of the loan.(1) per year(7) per year(7) per year(7) per year(7) 3 Entity Receiving Compensation Form and Method of Compensation Estimated Amount Payable for Primary Offering Midpoint Estimated Amount Payable for Primary Offering Plus DRIP (Unleveraged) (Leveraged)(6) (Unleveraged) (Leveraged)(6) Redwood Mortgage Corp. (75%) Gymno LLC (25%) Asset management fee payable monthly in an amount up to 0.75% annually of the portion of the capital originally committed to investment in mortgages, not including leverage, and including up to 2% of working capital reserves. This amount will be recomputed annually after the second full year of our operations by subtracting from the then fair market value of our loans plus the working capital reserves, an amount equal to our outstanding debt.(2) per year(7) per year(7) per year(7) per year(7) Redwood Mortgage Corp. Reimbursement of salaries, compensation, travel expenses and fringe benefits of personnel employed by us and involved in our business.(3) per year per year per year per year Redwood Mortgage Corp. Reimbursement of expenses relating to our administration, subject to certain limitations; see Article11 of the operating agreement.(4) per year per year per year per year Gymno LLC Reconveyance fee for reconveyance of property upon full payment of loan, payable by borrower. Approximately $45 per deed of trust or statutory rate. Approximately $45 per deed of trust or statutory rate. Approximately $45 per deed of trust or statutory rate. Approximately $45 per deed of trust or statutory rate. Redwood Mortgage Corp. Assumption fee for assumption of loans payable by borrower of between 0.5% and 1.5% of the loan principal balance.(5) per year(7) per year(7) per year(7) per year(7) Redwood Mortgage Corp. Extension fee for extending the loan period payable by borrower as a percentage of the loan principal balance.(5) per year(7) per year(7) per year(7) per year(7) Redwood Mortgage Corp. (50%) Gymno LLC (50%) 1% interest in profits and 1% interest in losses. per year(7) per year(7) per year(7) per year(7) 4 Entity Receiving Compensation Form and Method of Compensation Estimated Amount Payable for Primary Offering Midpoint Estimated Amount Payable for Primary Offering Plus DRIP (Unleveraged) (Leveraged)(6) (Unleveraged) (Leveraged)(6) Managers or Third Parties The total compensation paid to all persons for the sale of property held by us as a result of foreclosure may not exceed 6% of the contract price for the sale of such property. Neither our managers nor any of their affiliates will receive a real estate commission in connection with such a sale. Foreclosed properties may not be sold to our managers or any of their affiliates at this time (See “CONFLICTS OF INTEREST” at page 52). Not determinable at this time Not determinable at this time Not determinable at this time Not determinable at this time LIQUIDATING STAGE Entity Receiving Compensation Form and Method of Compensation Estimated Amount Payable for Primary Offering Midpoint Estimated Amount Payable for Primary Offering Plus DRIP (Unleveraged) (Leveraged)(6) (Unleveraged) (Leveraged)(6) Redwood Mortgage Corp. Redwood Mortgage Corp.’s obligation to repay the principal amount of the formation loan owed to us will be reduced by a portion of the early redemption penalties received by us. Initially, a portion of the early redemption penalties will be used to reduce the formation loan obligation and a portion will be used to pay our offering expenses. This portion will be determined by the ratio between the initial amount of the formation loan and the total amount of the offering expenses incurred by us. Assuming that the maximum formation loan is $10,500,000 and the maximum organizational costs are $6,750,000, the ratio would be 61:39. This amount could be higher or lower, depending upon actual total offering expenses. That ratio will be determined by the actual formation loan and offering expenses incurred. The ratio will change as offering expenses are amortized (See “TRANSFER OF UNITS – Unit Redemption Program” at page 97). per year(7) per year(7) per year(7) per year(7) 5 For purposes of the “Estimated Amount Payable for Primary Offering Midpoint” columns, assuming that $75,000,000 of units offered in the primary offering are sold in the first year, that none of the members elect to purchase units in the distribution reinvestment plan, and that we do not obtain leverage (Unleveraged column), or we obtain leverage of 50% of the members’ capital balance (Leveraged column), we estimate that the average annual loan portfolio resulting from unit sales will average $60,000,000 (Unleveraged) and $94,000,000 (Leveraged), which amounts are the basis for the above loan servicing fee calculations. For purposes of the “Estimated Amount Payable for Primary Offering Plus DRIP” columns, assuming that $150,000,000 of units offered in the primary offering are sold in the first year and $37,500,000 of units under the distribution reinvestment plan are sold over a period of years, that 60% of the members elect to purchase units in the distribution reinvestment plan, and that we do not obtain leverage (Unleveraged column), or we obtain leverage of 50% of the members’ capital balance (Leveraged column), we estimate that the average annual loan portfolio resulting from unit sales will average $142,800,000 (Unleveraged) and $226,000,000 (Leveraged), which amounts are the basis for the above loan servicing fee calculations. Our managers, who will service all of our loans, are entitled to receive a maximum loan servicing fee, payable monthly, of up to 0.25% per year of the outstanding principal amount of each loan.Our managers, in their sole discretion, may elect to lower the loan servicing fee for any period of time and thereafter raise the fees up to the stated limits. An increase or decrease in this fee within the limits set by the operating agreement directly impacts the yield to the members. The managers, in their sole discretion, may elect to lower the amount of the asset management fee they receive. The managers may not increase the asset management fee above the maximum amount. An increase or decrease in this fee within the limits set by the operating agreement directly impacts the yield to the members. The asset management fee is anticipated to be paid 75% to Redwood Mortgage Corp. and 25% to Gymno LLC. The managers may, in their discretion, change the relative amount received by each of them.No asset management fees will be payable on subscription funds held in the subscription account. Includes reimbursement of salaries, compensation, travel expenses and fringe benefits of persons who may also be employees of our managers or their affiliates, but excludes such items incurred or allocated to any person holding a 5% or greater equity interest in a manager or affiliate, or a person having the power to direct a manager or affiliate. The managers or their affiliates are reimbursed for the actual cost of goods and materials used for or by the company and obtained from unaffiliated parties. In addition, the managers or their affiliates are reimbursed for the cost of administrative services necessary for the prudent operation of the company provided that such reimbursement will be the lesser of (i) the actual cost of such services or (ii) the amount that the company would be required to pay independent parties for comparable services. Redwood Mortgage Corp. may receiveassumption fees and extension fees estimated to range between 0.5% and 1.5% of the outstanding principal balance of a loan when a new borrower assumes the loan obligations of the original borrower in the case of a loan assumption or when a lender allows the extension of the maturity date in the case of a loan extension. The actual amount of the assumption fees and extension fees is determined by the managers at the time of the assumption or extension based on such factors as current interest rates, the amount of the outstanding loan and the credit worthiness of the new borrower. Assumption fees and extension fees are paid by the borrower. Our maximum leverage is limited to, and our total indebtedness may not at any time exceed, 50% of members’ capital. The “Leveraged” columns assume that our managers have obtained leverage in an amount equal to 50% of members’ capital. We may borrow funds for the purpose of making loans, for increased liquidity, reducing cash reserve needs or for any other company purposes. 6 The amount of fees to be paid to the managers and their affiliates related to this offering are based on certain assumptions made in light of the managers’ experience with similar programs. For purposes of the “Estimated Amount Payable for Primary Offering Midpoint” column, in determining the average annual fees to be paid to the managers and their affiliates related to this offering the managers have assumed, based upon their experience the following:(i) the company operates for 12years assuming $75,000,000 is raised in the first year; (ii) none of the members elect to participate in our distributionreinvestment plan; (iii) an 8.00% yield is achieved in all 12 years; (iv) withdrawal rates of 1% in year two, 2% in year three, 2.5% in year four, 2.5% in year five and 3.5% in subsequent years through year 12; (v) a turnover rate on loans of 5% in year two, of 10% in year three, 15% in year four and 20% in years thereafter; (vi) no leveraging of the portfolio occurs (Unleveraged column), or we obtain leverage of 50% of the members’ capital balance (Leveraged column); (vii) syndication costs of $3,375,000 are incurred in year one; (viii) cash liquidity reserves are 2% of our capital originally committed to investment in mortgages; and (ix) a formation loan of $5,250,000 is incurred upon the sale of units and is repaid according to its terms in equal amortizing payments of principal beginning on December 31 of year two.For purposes of the “Estimated Amount Payable for Primary Offering Plus DRIP” columns, in determining the average annual fees to be paid to the managers and their affiliates related to this offering the managers have assumed, based upon their experience the following:(i) the company operates for 12 years assuming $150,000,000 is raised in the first year; (ii) 60% of the members elect to participate in our distributionreinvestment plan until all 37,500,000 units have been sold; (iii) an 8.00% yield is achieved in all 12 years; (iv) withdrawal rates of 1% in year two, 2% in year three, 2.5% in year four, 2.5% in year five and 3.5% in subsequent years through year 12; (v) a turnover rate on loans of 5% in year two, of 10% in year three, 15% in year four and 20% in years thereafter; (vi) no leveraging of the portfolio occurs (Unleveraged column), or we obtain leverage of 50% of the members’ capital balance (Leveraged column); (vii) syndication costs of $6,750,000 are incurred in year one; (viii) cash liquidity reserves are 2% of our capital originally committed to investment in mortgages;and (ix) a formation loanof $10,500,000is incurred upon the sale of units and is repaid according to its terms in equal amortizing payments of principal beginning on December 31 of year two. However, because the estimated amount of fees to be paid to the managers and their affiliates is based on certain assumptions and conditions, including, historical experience, which may not provide an exact measurement of the fees to be paid, the general state of the economy, interest rates, the turnover rate of loans, company earnings, the duration and type of loans the company will make, and the election of members to purchase units by participating in our distribution reinvestment plan or receive periodic cash distributions, the actual amount of fees paid will vary from those set forth above. The managers and their affiliates may receive additional fees to the extent we reinvest the principal on repaid loans. For purposes of the “Estimated Amount Payable for Primary Offering Midpoint” columns, to estimate the maximum loan brokerage commissions and loan administrative fees, we have assumed that cash available for investment in loans will average $13,818,000 (Unleveraged) and $22,691,000 (Leveraged) per year and that we will receive an average of 2.75 points from the borrower on each loan. For purposes of the “Estimated Amount Payable for Primary Offering Plus DRIP” columns, to estimate the maximum loan brokerage commissions and loan administrative fees, we have assumed that cash available for investment in loans will average $34,182,000 (Unleveraged) and $56,218,000 (Leveraged) per year and that we will receive an average of 2.75 points from the borrower on each loan. The loan administrative fees were also calculated based on the same cash availability for investments in loans. The following table summarizes the forms and amounts of compensation and reimbursed expenses paid to the managers or their affiliates for the years ended December 31, 2011 and December 31, 2010, showing actual amounts and the maximum allowable. No other compensation was paid to the managers during such periods. Such fees were established by the managers and were not determined by arm’s-length negotiations. Certain of these fees are based on the company’s then existing aggregate loan principal balance (in the case of loan servicing fees) and its then existing aggregate net asset value (in the case of asset management fees). Consequently, with respect to such fees, the compensation payable to the managers from this $187.5 million offering will depend on the extent to which this offering increases the company’s aggregate loan principal balances and its aggregate net asset value. 7 Year Ended December 31, 2011 Year Ended December 31, 2010 Actual Amount Received Actual Fee % Maximum Amount Allowable Maximum Fee % Actual Amount Received Actual Fee % Maximum Amount Allowable Maximum Fee % Paid by the Company: Loan Administrative Fee $ 1
